Citation Nr: 1111722	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  

The Veteran served on active duty from October 1942 to October 1945 and from March 1947 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia.  When this matter was before the Board in June 2009, it was remanded for further development.

The issue of entitlement to service connection for COPD as secondary to his service connected asbestosis is raised by a March 2011 statement by the Veteran's representative.  This issue has not been addressed by the RO.  Therefore, it is referred to the RO for appropriate action. 


FINDING OF FACT

The Veteran's asbestosis is manifested by shortness of breath on exertion; Forced Vital Capacity (FVC) is not less than 75 percent of predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in June 2006 and August 2007.  Although the August 2007 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the pertinent treatment records have been obtained and VA has attempted to afford the Veteran an appropriate VA examination.  In June 2009 the Board remanded the case for the purpose of affording the VA examination to obtain all information required for rating purposes.  The requested examination was performed in November 2009.  Unfortunately, despite multiple attempts, the Veteran was not able to satisfactorily complete the required pulmonary testing.  Neither the Veteran nor his representative has requested that the examination be rescheduled or suggested that another examination would serve any useful purpose.  Moreover, neither has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's asbestosis is currently evaluated at 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 6833, for asbestosis.  A 10 percent evaluation is warranted where pulmonary function testing reveals there is FVC (Forced Vital Capacity) of 75 to 80 percent predicted; or where the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent predicted.  A 30 percent evaluation is warranted when pulmonary function testing reveals a FVC of 65 to 74 percent predicted; or where the DLCO (SB) is 56 to 65 percent predicted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By a rating decision dated in November 2003, the RO granted service connection for asbestosis and assigned a noncompensable rating, effective October 2002.  In May 2006, the Veteran submitted the current claim for an increased rating for his asbestosis, and a November 2006 rating decision granted a 10 percent rating, effective May 17, 2006.  The Veteran appealed, asserting that his disability warranted a higher rating.

Treatment records from Walter Reed Medical Center dated in March 2005 show treatment for complaints of chest pain and shortness of breath and treatment for congestive heart failure.  A March 2005 CT scan of the chest showed no evidence of pulmonary embolus or deep venous thrombosis; pericardial effusion with cardiomegaly; patchy nodular subpleural densities that may represent pulmonary nodules; and stable pleural plaques.  

The Veteran was afforded a VA examination in May 2006.  The Veteran complained of shortness of breath on exertion as well as a cough that was productive of phlegm, but denied any history of wheezing.  The Veteran reported exercising 15 to 20 minutes on a treadmill at a speed of 1.8 or 1.9 miles per hour without any significant shortness of breath.  Chest examination showed expansion of three centimeters and lungs clear to auscultation bilaterally.  There were no wheezes, rales or rhonchi.  Pulmonary Function Tests (PFTs) showed an FVC of 78.2 percent.  Chest X-rays showed probable COPD with hyperinflation and increased interstitial markings; left lateral lung field focal opacification; blunting of the right costophrenic angle; cardiomegaly; and mild hilar prominence and congestion.  A diagnosis of asbestosis was provided.  

VA treatment records dated from August 2004 to April 2007 note that the Veteran took spiriva for his asbestosis.  Moreover, an August 2006 VA treatment record notes scattered rhonchi at the bases, bilaterally.  

The Veteran was afforded a VA examination in September 2008.  The Veteran complained of having a productive cough several times a day as well as dyspnea on moderate and severe exertion.  The examiner noted no history of asthma, emphysema, hemotysis, wheezing, swelling, respiratory failure, or periods of incapacitation.  Physical examination revealed mild basilar rales, and slightly limited diaphragm excursion, but no evidence of venous congestion or edema, normal chest expansion, and no deformity of the chest wall.  Chest X-rays reviewed from July 2006 showed cardiomegaly and mild pulmonary vascular congestion; right pleural effusion and/or chronic pleural thickening; left lung field focal opacification.  The differential included pleural disease with at least partial calcification which can be seen in patients with asbestosis.  There was also questionable haziness overlying the right lower lung field.  PFTs showed a FVC of 76.3 percent and an impression of normal spirometry was provided.  The examiner noted that there was no evidence of cor pulmonale, pulmonary hypertension, or RVH, and provided a diagnosis of asbestosis.  

The Veteran was afforded another VA examination in November 2009.  The Veteran reported a history of a chronic productive cough for the past ten years, and complained if shortness of breath on exertion and tightness in his chest.  He also reported having one episode of hemoptysis in the last month.  Examination revealed mild clubbing of the fingers but no cyanosis, and no abnormalities on palpation of percussion of the chest.  Lungs were clear to auscultation.  There was no evidence of increased jugular venous distention, hepatomegaly or pedal edema.  PFTs completed in October 2009 indicated that despite multiple attempts, the Veteran was unable to complete the spirometry testing in a satisfactory and reliable manner sufficient to meet the American Thoracic Society Guidelines for Spirometry Testing.  The Veteran's "best" FVC value was 86 percent predicted and the "best" FEV-1 value was 88 percent predicted.  The examiner noted that these were considered normal values.  Chest X-rays showed calcified pleural plaques likely related to the asbestos-related pleural disease with no CT findings to suggest asbestosis; cardiomegaly; and a nonspecific sub centimeter right middle lobe nodule. 

The originating agency noted that the report did not contain the DLCO results requested in the Board's remand and requested that the examiner provide the results or explain why the results could not be provided.  In January 2011, a Quality Assurance Reviewer noted that the person who performed the November 2009 examination had retired.  She stated that DLCO results could not be obtained because the Veteran was not able to satisfactorily complete the testing.

As reflected above, each of the PFTs performed during the period of this claim has disclosed that the Veteran's FVC value has been above 74 percent.  In addition, DLCO testing could not be satisfactorily completed by the Veteran.  Therefore, the disability does not warrant more than a 10 percent rating under the schedular criteria.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the disability are contemplated by the schedular criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extra-schedular consideration is required.  


ORDER

Entitlement to a rating in excess of 10 percent for asbestosis is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


